                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     COLUMBIA DIVISION


      NICO FARMER,

             Plaintiff,                                Case No. 1:18-cv-00068

      v.                                               Judge William L. Campbell, Jr.
                                                       Magistrate Judge Alistair E. Newbern
      TONY PARKER, et al.,

             Defendants.


                                REPORT AND RECOMMENDATION

            In this action, pro se and in forma pauperis Plaintiff Nico Farmer alleges that, while he was

     incarcerated at South Central Correctional Facility (SCCF) in Clifton, Tennessee, Defendants

     Sergeant Matthew Villanueva and Corrections Officer Don Bright beat him and deprived him of

     showers and hygiene supplies and that several other defendants failed to do anything to address

     those incidents after Farmer reported them. (Doc. No. 5.) Now pending are two motions to dismiss

     filed by Defendants Warden Cherry Lindamood, Geneva Roberts, Sergeant Rhonda Staggs,

     Randall Bridges, Brenda Pevahouse, and Zubulon Stults. (Doc. Nos. 6, 16.) Farmer has not

     responded to those motions, nor has he responded to this Court’s orders directing him to show

     cause why (1) the motions to dismiss should not be granted as unopposed and (2) this action should

     not be dismissed for failure to prosecute. (Doc. Nos. 17, 18.) Accordingly, the Magistrate Judge

     will recommend that this action be dismissed without prejudice for failure to prosecute and that

     the defendants’ pending motions to dismiss (Doc. Nos. 6, 16) be found moot.

I.          Factual and Procedural Background

            The origin of this action is Harper v. Parker, Case No. 1:17-cv-00020, in which Farmer

     and several other incarcerated plaintiffs alleged that their confinement at SCCF constituted cruel
and unusual punishment. On September 10, 2018, the Court adopted the Magistrate Judge’s

recommendation that Farmer’s claims be severed from the other plaintiffs. (Doc. No. 3.) The Court

ordered Farmer to file an amended complaint containing only his own claims within twenty-eight

days. (Id.) On September 26, 2018, Farmer filed a complaint alleging that, when he was

incarcerated at the SCCF, Sergeant Villanueva and Corrections Officer Bright beat Farmer and

then deprived him of showers and tissue for three to five days. 1 (Doc. No. 5.) Farmer also alleges

that Bright sexually assaulted him and that Farmer reported his mistreatment to Defendants

Warden Cherry Lindamood, Geneva Roberts, and Sergeant Rhonda Staggs, who did nothing. (Id.)

Farmer’s complaint contains no allegations against Defendants Randall Bridges, Brenda

Pevahouse, or Zubulon Stults. On October 9, 2018, Lindamood, Roberts, Staggs, Randall, Bridges,

Pevahouse, and Stults filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

arguing that Farmer had failed to state a claim against them. 2 (Doc. Nos. 6, 7.) On the same day,

Bright and Villanueva answered the complaint. (Doc. No. 8.)

       On February 19, 2019, the Court ordered Farmer to show cause why it has subject-matter

jurisdiction over this action, noting that Farmer’s complaint did not reference federal law or

contain a request for relief. (Doc. No. 14.) Farmer responded by filing a purported “Amended

Complaint” that stated Bright and Villanueva had deprived Farmer of food at the SCCF and used

excessive force against him. (Doc. No. 15.) Farmer asked for $100,000.00 in damages. (Id.) The



1
        At the time Farmer filed his complaint, he was incarcerated at the Morgan County
Correctional Complex, near Wartburg, Tennessee. (Doc. No. 5.) Farmer’s most recent filing
indicates that he was still incarcerated there as of March 11, 2019 (Doc. No. 15), and that is the
address that the Court has on file.
2
        The defendants also point out that Farmer’s original complaint in Harper v. Parker, Case
No. 1:17-cv-00020, named CoreCivic as a defendant, but that CoreCivic was never served. (Doc.
No. 7.) The defendants therefore request dismissal of any claims against CoreCivic. (Id.)



                                                2
      defendants responded by filing a renewed motion to dismiss, echoing the arguments of their first

      motion. (Doc. No. 16.)

             On April 26, 2019, the Court declined to construe Farmer’s response to the show-cause

      order as an amended complaint because the filing was not in the form of a complaint and did not

      incorporate the allegations from his original pleading. (Doc. No. 17.) The Court further found that

      Farmer’s response indicated an intent to assert claims of excessive force under 42 U.S.C. § 1983,

      thereby asserting a basis for the Court’s subject-matter jurisdiction. (Id.) However, because

      Farmer’s response did not address either of the defendants’ motions to dismiss, the Court ordered

      him to show cause by May 20, 2019, why those motions should not be granted as unopposed. (Id.)

  Farmer has not responded to that order.

             Concerned that Farmer had lost interest in this action, the Court ordered him to show cause

  by July 31, 2019, why his claims should not be dismissed for failure to prosecute. (Doc. No. 18.)

  Farmer also has not responded to that order.

II.          Legal Standard

             Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

   an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

   of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

   Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

   626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

   calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

   seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

   that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

   Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

   unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting


                                                      3
       Knoll, 176 F.3d at 363). The Sixth Circuit therefore affords district courts “substantial discretion”

       regarding decisions to dismiss for failure to prosecute. Id.

              Four factors guide the Court’s determination of whether dismissal under Rule 41(b) is

       appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the defendant has

       been prejudiced by the plaintiff’s conduct; (3) whether the plaintiff was warned that failure to

       cooperate could lead to dismissal; and (4) the availability and appropriateness of other, less drastic

       sanctions. Knoll, 176 F.3d at 363 (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612, 615 (6th

       Cir. 1998)). “[N]one of the factors is outcome dispositive,” but “a case is properly dismissed by

       the district court where there is a clear record of delay or contumacious conduct.” Id. (citing Carter

       v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980)); see also Muncy v. G.C.R., Inc., 110 F.

       App’x 552, 555 (6th Cir. 2004) (finding that dismissal with prejudice “is justifiable in any case in

       which ‘there is a clear record of delay or contumacious conduct on the part of the plaintiff’”

       (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2001))). Because dismissal

       without prejudice is a relatively lenient sanction as compared to dismissal with prejudice, the

       “controlling standards should be greatly relaxed” for Rule 41(b) dismissals without prejudice

       where “the dismissed party is ultimately not irrevocably deprived of his [or her] day in court.”

       Muncy, 110 F. App’x at 556 (citing Nwokocha v. Perry, 3 F. App’x 319, 321 (6th Cir. 2001)); see

       also M.D. Tenn. R. 41.01 (dismissal of inactive cases) (allowing Court to summarily dismiss

       without prejudice “[c]ivil suits that have been pending for an unreasonable period of time without

       any action having been taken by any party”).

III.          Analysis

              Farmer has ignored this Court’s show-cause orders, unduly delaying this action. Farmer’s

       claims should therefore be dismissed without prejudice.




                                                         4
       A.      Fault

       A plaintiff’s actions demonstrate bad faith, willfulness, or fault where they “display either

an intent to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct

on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Mulbah,

261 F.3d at 591)). Farmer’s failure to respond to the Court’s show-cause orders does not appear to

have been in bad faith, but that failure still reflects “willfulness and fault.” Hatcher v. Dennis, No.

1:17-cv-01042, 2018 WL 1586235, at *1 (W.D. Tenn. Mar. 30, 2018); see also Malott v. Haas,

No. 16-13014, 2017 WL 1319839, at *2 (E.D. Mich. Feb. 8, 2017) (finding that plaintiff was at

fault for failing to respond to court’s show-cause orders). Farmer was actively involved in this

action from September 26, 2018, through March 11, 2019, showing that he can prosecute his

claims when he wants to. (Doc. Nos. 5, 15.) This factor supports dismissal.

       B.      Prejudice

       The Sixth Circuit has held that “[a] defendant is prejudiced by a plaintiff’s dilatory conduct

if the defendant is ‘required to waste time, money, and effort in pursuit of cooperation which [the

plaintiff] was legally obligated to provide.’” Carpenter, 723 F.3d at 707 (second alteration in

original) (quoting Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also

Schafer, 529 F.3d at 739 (same). Such prejudice typically arises in the discovery context. See, e.g.,

Harmon, 110 F.3d at 368 (finding prejudice where plaintiff failed to respond to defendant’s

interrogatories and a related motion to compel); Wright v. City of Germantown, No. 11-02607,

2013 WL 1729105, at *2 (W.D. Tenn. Apr. 22, 2013) (finding prejudice where defendant

“expended time and money pursuing [plaintiff’s] required initial disclosures and deposition

testimony”). Notably, time and effort spent on “typical steps in the early stages of litigation[,]”

such as answering a complaint or filing pretrial motions to advance the defendant’s position, are

not actions “necessitated by any lack of cooperation” and therefore do not weigh in favor of


                                                   5
dismissal for failure to prosecute. Schafer, 529 F.3d at 739. The Sixth Circuit explained that “[i]f

such efforts . . . [were] alone sufficient to establish prejudice” for the purpose of Rule 41(b), “then

every defendant who answers a complaint and responds minimally to a lawsuit would be able to

claim prejudice[,]” a “result [that] would defy common sense.” Id. at 740.

       Here, Bright and Villanueva have answered the complaint, and the remaining defendants

have filed motions to dismiss. (Doc. Nos. 6, 8, 16.) Those steps are typical of the early stages of

litigation and were not necessitated by Farmer’s delay. See Schafer, 529 F.3d at 739. Consequently,

the record does not demonstrate that the defendants have wasted substantial time, money, or effort

due to a lack of cooperation by Farmer. This factor weighs against dismissal.

       C.      Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Id. at 740 (quoting Stough, 138 F.3d at 615). The Court

warned Farmer that failure to respond to the show-cause order would likely lead to a

recommendation that this action be dismissed. (Doc. No. 18.) This factor supports dismissal.

Schafer, 529 F.3d at 740; see also Wright, 2013 WL 1729105, at *3 (granting motion to dismiss

for failure to prosecute where Court’s orders to show cause warned plaintiff “that her conduct

could result in dismissal”).

       D.      Appropriateness of Other Sanctions

       The less-drastic sanction of dismissal without prejudice is the appropriate result here. That

is so even though the defendants have filed motions to dismiss. See Ortiz v. Donnellon, No. 11-

14154, 2012 WL 1957306, at *1 (E.D. Mich. May 31, 2012) (affirming report and

recommendation that dismissed pro se plaintiff’s complaint without prejudice for failure to

prosecute and found defendants’ motion to dismiss moot). Dismissal without prejudice balances

the Court’s interest in “sound judicial case and docket management” with “the public policy


                                                  6
  interest in the disposition of cases on their merits.” Muncy, 110 F. App’x at 557 n.5. That sanction

  is particularly appropriate in cases of prolonged inactivity and where, as here, the plaintiff appears

  pro se. See Mulbah, 261 F.3d at 591 (noting that the four-factor test is applied “more stringently

   where the conduct of a plaintiff’s attorney is the reason for dismissal”).

IV.        Recommendation

           Considering the above four factors, the Magistrate Judge RECOMMENDS that this action

   be DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure 41(b) and that

   defendants’ motions to dismiss (Doc. Nos. 6, 16) be FOUND MOOT.

           Any party has fourteen days after being served with this report and recommendation to file

   specific written objections. Failure to file specific objections within fourteen days of receipt of this

   report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

   Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

   who opposes any objections that are filed may file a response within fourteen days after being

   served with the objections. Fed. R. Civ. P. 72(b)(2).

           Entered this 20th day of August, 2019.



                                                           ____________________________________
                                                           ALISTAIR E. NEWBERN
                                                           United States Magistrate Judge




                                                      7
